PER CURIAM.
Appellant brought suit on a contract which provided for payment of a reasonable attorney’s fee in the event of a breach by appellees. On motion of appellees, moments before trial, the court disqualified appellant’s counsel from appearing in the trial of the cause because he would be required to appear as a witness on the matter of the attorney’s fee.
There is no conflict of interest necessitating removal where counsel conducts the trial of the case then takes the witness stand to testify solely as to the nature and value of his services. Florida Bar Code of Professional Responsibility, D. R. 5-101(B)(3).
Reversed and remanded for new trial.